DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, 10-17, drawn to a resin composition including an epoxy compound, a curing agent compound, and inorganic particles, wherein the curing agent is formula (1), formula 2, formula (3) or formula (4).
Group II, claim(s) 6-9, drawn to a resin composition including an epoxy compound, a curing agent and inorganic particles, wherein the curing agent include a phosphorus compound of formula (9) or (10), and an aromatic compound of formula (11).

The species are as follows: 
Formulae (1) to (4), and (9) to (11). 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:

	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of Formulae (1) to (4), and (9) to (11), are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  As shown in the claims, Formulae (1) to (4), and (9) to (11) all compose of different substituents which .

During a telephone conversation with Todd Guise on 03/23/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5, and 10-17, and species Formula (1), which encompass Claims 1-3, and 10-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-9, and 15-17, are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, and 10-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0118498 A1 to Sugiyama et al. (hereinafter Sugiyama), and in further view of JP 2012-219251 A to Ito (hereinafter Ito).

Regarding claims 1-3, and 10-14, Sugiyama teaches an epoxy resin composition comprising epoxy compounds, and a curing agent of 1,3,5-tris(4-aminophenyl)benzene or 1,3,5-tris(4-hydroxyphenyl)benzene, (See abstract and para 42-47), which meets the claimed aromatic compound having formula (1) with 4 benzene rings with R3, R8, and R13 as amino or hydroxyl groups, and the other R groups as hydrogen, as cited in claims 2, 3 and 14. Sugiyama further teaches that inorganic fillers such as boron nitride may be added (para 25). Sugiyama also teaches the resin composition is used in the field of resin sheets obtained by molding the resin composition and curing the sheet (para 26-30) as well as forming a substrate obtained from laminating the resin sheets and curing them (para 31-35), which meets claims 10-13.
Sugiyama does not explicitly teach the inorganic particles such as boron nitride and particles different from the boron nitride.

It would have been obvious to one ordinarily skilled in the art before the effective filing date to use the two inorganic fillers of Ito for the fillers of Sugiyama because Ito teaches the same field of epoxy laminates as cited above in Sugiyama, and Ito further teaches the two fillers allow for increase compressibility of the laminate, improve filling property, and improve heat dissipation characteristics. (para 10).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-3, and 10-14, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-12, of U.S. Patent No. 10,329,403 B2 in further view of JP 2012-219251 A to Ito (hereinafter Ito).

Regarding claims 1-3, and 10-14, US Pat. No. 10,329,403 teaches a resin composition comprising: an epoxy compound; a first triphenylbenzene compound represented by the following expression (1); and a second triphenylbenzene compound represented by the following expression (2), 
    PNG
    media_image1.png
    294
    302
    media_image1.png
    Greyscale
 where R1 to R15 are each independently selected from the group consisting of a hydrogen group (--H) and a hydroxyl group (--OH) so long as two or more of R1 to R15 are hydroxyl groups, (claim 1), and a resin cured product, resin sheet, resin substrate and stacked sheets, comprising a cured reactant of the resin composition according to claim 1. (See claims 9-12).
US Pat. No. 10,329,403 does not explicitly teach inorganic particles such as boron nitride and particles different from the boron nitride.
However, Ito teaches a thermosetting resin composition comprising an epoxy resin and two inorganic fillers having different particle sizes used in the field of laminates with good thermal conductivity (See abstract, para 1-2 and para 6-9), which is in the same field of epoxy laminates as cited above in US Pat. No. 10,329,403. Ito further teaches the first inorganic filler is used in an amount of 5-40 vol% of the thermosetting resin solid content (i.e. without solvent), the second inorganic filler is used in an amount of 10-50 vol % of the thermosetting resin solid content, and the total inorganic filler content is 20-80 vol% of the thermosetting resin solid content, (para 17), and wherein the first inorganic filler is boron nitride and the second filler is alumina (para 21, example 1, para 34), which meets the claimed amount of boron nitride with a particle different from boron nitride. Ito further teaches the two fillers allow for increase compressibility of the laminate, improve filling property, and improve heat dissipation characteristics. (para 10).
It would have been obvious to one ordinarily skilled in the art before the effective filing date to use the two inorganic fillers of Ito in the composition of US Pat. No. 10,329,403 because Ito teaches the same field of epoxy laminates as cited above in US Pat. No. 10,329,403, and Ito further teaches the two fillers allow for increase compressibility of the laminate, improve filling property, and improve heat dissipation characteristics. (para 10).

Conclusion                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.